 

 

 

 

 

Exhibit 10.5

RESTRICTED STOCK AWARD AGREEMENT
UNDER THE plug power inc.
2011 STOCK OPTION AND INCENTIVE PLAN

Name of Grantee:                
                                                                                       

No. of Shares:                     
                                               

Grant Date:                          
                                               

Pursuant to the Plug Power Inc. 2011 Stock Option and Incentive Plan (the
“Plan”) as amended through the date hereof, Plug Power Inc. (the “Company”)
hereby grants a Restricted Stock Award (an “Award”) to the Grantee named above. 
Upon acceptance of this Award, the Grantee shall receive the number of shares of
Common Stock, par value $.01 per share (the “Stock”) of the Company specified
above, subject to the restrictions and conditions set forth herein and in the
Plan.  The Company acknowledges the receipt from the Grantee of consideration
with respect to the par value of the Stock in the form of cash, past or future
services rendered to the Company by the Grantee or such other form of
consideration as is acceptable to the Administrator.


1.            ACCEPTANCE OF AWARD.  THE GRANTEE SHALL HAVE NO RIGHTS WITH
RESPECT TO THIS AWARD UNLESS HE OR SHE SHALL HAVE ACCEPTED THIS AWARD BY
(I) SIGNING AND DELIVERING TO THE COMPANY A COPY OF THIS AWARD AGREEMENT, AND
(II) DELIVERING TO THE COMPANY A STOCK POWER ENDORSED IN BLANK.  UPON ACCEPTANCE
OF THIS AWARD BY THE GRANTEE, THE SHARES OF RESTRICTED STOCK SO ACCEPTED SHALL
BE ISSUED AND HELD BY THE COMPANY’S TRANSFER AGENT IN BOOK ENTRY FORM, AND THE
GRANTEE’S NAME SHALL BE ENTERED AS THE STOCKHOLDER OF RECORD ON THE BOOKS OF THE
COMPANY.  THEREUPON, THE GRANTEE SHALL HAVE ALL THE RIGHTS OF A STOCKHOLDER WITH
RESPECT TO SUCH SHARES, INCLUDING VOTING AND DIVIDEND RIGHTS, SUBJECT, HOWEVER,
TO THE RESTRICTIONS AND CONDITIONS SPECIFIED IN PARAGRAPH 2 BELOW.


2.           RESTRICTIONS AND CONDITIONS.


(A)           ANY BOOK ENTRIES FOR THE SHARES OF RESTRICTED STOCK GRANTED HEREIN
SHALL BEAR AN APPROPRIATE LEGEND, AS DETERMINED BY THE ADMINISTRATOR IN ITS SOLE
DISCRETION, TO THE EFFECT THAT SUCH SHARES ARE SUBJECT TO RESTRICTIONS AS SET
FORTH HEREIN AND IN THE PLAN.


(B)          SHARES OF RESTRICTED STOCK GRANTED HEREIN MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED OF BY THE
GRANTEE PRIOR TO VESTING.

 

--------------------------------------------------------------------------------

 


 

 

 

 


(C)           IF THE GRANTEE’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES
IS VOLUNTARILY OR INVOLUNTARILY TERMINATED FOR ANY REASON (EXCEPT AS SET FORTH
IN SECTION 3(B) BELOW) PRIOR TO VESTING OF SHARES OF RESTRICTED STOCK GRANTED
HEREIN, ALL SHARES OF RESTRICTED STOCK SHALL IMMEDIATELY AND AUTOMATICALLY BE
FORFEITED AND RETURNED TO THE COMPANY.


3.          VESTING OF RESTRICTED STOCK. 


(A)           THE RESTRICTIONS AND CONDITIONS IN PARAGRAPH 2 OF THIS AGREEMENT
SHALL LAPSE ON THE VESTING DATE OR DATES SPECIFIED IN THE FOLLOWING SCHEDULE SO
LONG AS THE GRANTEE REMAINS AN EMPLOYEE OF THE COMPANY OR A SUBSIDIARY ON SUCH
DATES.  IF A SERIES OF VESTING DATES IS SPECIFIED, THEN THE RESTRICTIONS AND
CONDITIONS IN PARAGRAPH 2 SHALL LAPSE ONLY WITH RESPECT TO THE NUMBER OF SHARES
OF RESTRICTED STOCK SPECIFIED AS VESTED ON SUCH DATE.

Number of
Shares Vested

Vesting Date

_____________ (___%)

____________

 

 

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock.  The Administrator may at any time accelerate the vesting schedule
specified in this Paragraph 3.


(B)         THE RESTRICTIONS AND CONDITIONS IN PARAGRAPH 2 SHALL LAPSE WITH
RESPECT TO ALL OF THE SHARES OF RESTRICTED STOCK GRANTED HEREIN UPON THE
TERMINATION OF GRANTEE’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES BY
REASON OF (I) GRANTEE’S DEATH, OR (II) GRANTEE’S DISABILITY (AS DETERMINED BY
THE ADMINISTRATOR).  THE ADMINISTRATOR’S DETERMINATION OF THE REASON FOR
TERMINATION OF THE GRANTEE’S EMPLOYMENT SHALL BE CONCLUSIVE AND BINDING ON THE
GRANTEE AND HIS OR HER REPRESENTATIVES OR LEGATEES.


4.         DIVIDENDS.  DIVIDENDS ON SHARES OF RESTRICTED STOCK SHALL BE PAID
CURRENTLY TO THE GRANTEE.


5.         INCORPORATION OF PLAN.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THIS AGREEMENT SHALL BE SUBJECT TO AND GOVERNED BY ALL THE TERMS AND
CONDITIONS OF THE PLAN, INCLUDING THE POWERS OF THE ADMINISTRATOR SET FORTH IN
SECTION 2(B) OF THE PLAN.  CAPITALIZED TERMS IN THIS AGREEMENT SHALL HAVE THE
MEANING SPECIFIED IN THE PLAN, UNLESS A DIFFERENT MEANING IS SPECIFIED HEREIN.


6.         TRANSFERABILITY.  THIS AGREEMENT IS PERSONAL TO THE GRANTEE, IS
NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY MANNER, BY OPERATION OF LAW OR
OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.


7.         TAX WITHHOLDING.  THE GRANTEE SHALL, NOT LATER THAN THE DATE AS OF
WHICH THE RECEIPT OF THIS AWARD BECOMES A TAXABLE EVENT FOR FEDERAL INCOME TAX
PURPOSES, PAY TO THE COMPANY OR MAKE ARRANGEMENTS SATISFACTORY TO THE
ADMINISTRATOR FOR PAYMENT OF ANY FEDERAL, STATE, AND LOCAL TAXES REQUIRED BY LAW
TO BE WITHHELD ON ACCOUNT OF SUCH TAXABLE EVENT. 

2

 

--------------------------------------------------------------------------------

 


 

 

 

 


8.         ELECTION UNDER SECTION 83(B).  THE GRANTEE AND THE COMPANY HEREBY
AGREE THAT THE GRANTEE MAY, WITHIN 30 DAYS FOLLOWING THE ACCEPTANCE OF THIS
AWARD AS PROVIDED IN PARAGRAPH 1 HEREOF, FILE WITH THE INTERNAL REVENUE SERVICE
AND THE COMPANY AN ELECTION UNDER SECTION 83(B) OF THE INTERNAL REVENUE CODE. 
IN THE EVENT THE GRANTEE MAKES SUCH AN ELECTION, HE OR SHE AGREES TO PROVIDE A
COPY OF THE ELECTION TO THE COMPANY.  THE GRANTEE ACKNOWLEDGES THAT HE OR SHE IS
RESPONSIBLE FOR OBTAINING THE ADVICE OF HIS OR HER TAX ADVISORS WITH REGARD TO
THE SECTION 83(B) ELECTION AND THAT HE OR SHE IS RELYING SOLELY ON SUCH ADVISORS
AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS
WITH REGARD TO SUCH ELECTION.


9.         NO OBLIGATION TO CONTINUE EMPLOYMENT.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS OBLIGATED BY OR AS A RESULT OF THE PLAN OR THIS AGREEMENT TO
CONTINUE THE GRANTEE IN EMPLOYMENT AND NEITHER THE PLAN NOR THIS AGREEMENT SHALL
INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO
TERMINATE THE EMPLOYMENT OF THE GRANTEE AT ANY TIME.


10.       NOTICES.  NOTICES HEREUNDER SHALL BE MAILED OR DELIVERED TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS AND SHALL BE MAILED OR DELIVERED TO
THE GRANTEE AT THE ADDRESS ON FILE WITH THE COMPANY OR, IN EITHER CASE, AT SUCH
OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY FURNISH TO THE OTHER PARTY IN
WRITING.

PLUG POWER INC.

By:                                                                        

       Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

Dated:                                                         

                                                                             

 

Grantee’s Signature

 

 

 

Grantee’s name and address:

 

                                                                             

 

                                                                             

                                                                             
                                                                           

 

 

 

3

 

 

 

 

--------------------------------------------------------------------------------

 